                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                       Case Nos. 15-cr-00541-SI-1
                                                                                                   18-cv-06223-SI
                                   8                   Plaintiff,
                                                                                         JUDGMENT
                                   9             v.

                                  10     JOHN CHING EN LEE,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has denied defendant John Ching En Lee’s motion to vacate, set aside, or correct

                                  14   his sentence under 28 U.S.C. § 2255. Judgment is entered accordingly.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: August 28, 2019

                                  18                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
